Judgment, Supreme Court, New York County (Herbert Altman, J., at CPL 190.50 hearing; Paul Bookson, J., at plea and sentencing; William Wetzel, J., at resentencing), rendered September 26, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and resentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendants’ guilty plea forecloses appellate review of his claim that he was deprived of his right to testify before the Grand Jury (People v Mobayed, 234 AD2d 48; People v McConville, 188 AD2d 358, lv denied 81 NY2d 843). In any event, we find that the record supports the hearing court’s determination that defendant had consented to the withdrawal of his request to testify. Defendant’s remaining contentions are without merit. Concur—Rosenberger, J. P., Nardelli, Rubin, Williams and Mazzarelli, JJ.